Title: From George Washington to William Stephens Smith, 9 December 1782
From: Washington, George
To: Smith, William Stephens


                        
                            Dear Sir
                            Head Quarters 9th Decemr 1782
                        
                        The Bearer Mr Cutts, upon the recommendation of General Sullivan, has permission to endeavour to get
                            admittance into New York to relieve a Mr Lord a prisoner there—You will be pleased to send his letter by a Flag and permit
                            him to go in should he obtain liberty to do so, or to have an interview with any Gentleman, should that mode be proposed.
                        You will at the same time forward the letters herewith for Sir Guy Carleton and Admiral Digby—That to Sir Guy
                            contains a letter from Govr Harrison of Virginia, concerning a sum of Money which he expects will be paid for a Vessel and
                            Cargo cut out of Hampton Road by a Flag Vessel—should General Carleton comply with this demand and send the Money out to
                            you, you will be pleased to receipt for it, and I will give you directions how to dispose of it.
                        Be pleased to inform me whether Mr Skinner delivered over to you the official papers respecting the Marine as
                            well as Land prisoners. I am Dear Sir Yrs &c.

                    